OPINION — AG — ** NEPOTISM — SCHOOL BOARD MEMBER ** A SCHOOL BOARD `CANNOT' LAWFULLY EMPLOY A PERSON WHO IS RELATED TO A MEMBER OF THE BOARD OF EDUCATION WITHIN THE THIRD DEGREE AS A COOK ON A SCHOOL LUNCH PROGRAM OF THE DISTRICT WHERE SUCH PERSON IS TO BE PAID A SALARY FROM FUNDS COMPOSED OF MONEY THE DISTRICT CHARGES AND COLLECTS FROM SCHOOL CHILDREN FOR LUNCHES AND MONEY THE DISTRICT RECEIVES FROM THE FEDERAL GOVERNMENT AS REIMBURSEMENT FOR EXPENDITURES MADE IN CONNECTION WITH SUCH PROGRAM. (FEDERAL FUNDS, SCHOOL LUNCH PROGRAM, PUBLIC FUNDS) CITE: 21 O.S. 484 [21-484], 21 O.S. 481 [21-481], 70 O.S. 1206.2 [70-1206.2] (J. H. JOHNSON)